Citation Nr: 0007932	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  92-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the character of the veteran's discharge for the 
period of service from July 19, 1981 to June 28, 1985, is a 
bar to VA benefits.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The New York, New York Regional Office (hereinafter RO) 
determined that the veteran had honorable active service from 
July 19, 1978 through July 18, 1981, and additional service 
from July 19, 1981 to June 28, 1985, which was terminated 
under other than honorable conditions.  This matter, comes 
before the Board of Veterans' Appeals (hereinafter the Board) 
on appeal from several different actions by the RO which are 
described below.  

In September 1985, the veteran submitted a claim requesting 
service connection for a back disorder incurred in April 
1984.  No specific action was taken at that time in response 
to the veteran's claim.  Thereafter, in March 1987, he filed 
another claim for service connection for a back disorder, 
this time alleging that he injured his back in May 1984.

The RO advised the veteran in July 1987 that the character of 
his discharge for the period of service from July 19, 1981 
through June 28, 1985 was at issue, and invited him to submit 
evidence in connection with that issue.  The veteran 
submitted no specific evidence in this regard.  An 
administrative decision was reached in late October and early 
November of 1987, which effectively divided the veteran's 
service to reflect a period of honorable service from July 
19, 1978 to July 18, 1981, and a subsequent period of other 
than honorable service from July 19, 1981 to June 28, 1985.  
By letter in January 1988, the veteran was given notice of 
the administrative decision and advised of his appellate 
rights.  He failed to file a timely notice of disagreement 
with the RO's administrative decision; consequently, the 1987 
administrative decision became final.

In August 1990, the veteran submitted his current claim 
seeking service connection for a back disorder.  Again, he 
wrote that his back disorder resulted from an injury 
sustained in April 1984.  In a letter to the veteran dated in 
November 1991, the RO indicated that the veteran's claim for 
service connection was being denied for reasons not 
pertaining to the portion of his service which was terminated 
under other than honorable conditions.  

Upon a review of the RO's processing of this case, the Board 
identified two issues for appellate review:  1)  Whether new 
and material evidence has been submitted to reopen a claim as 
to whether the character of the veteran's discharge for the 
period of service from July 19, 1981 to June 28, 1985, is a 
bar to VA benefits; and 2)  Entitlement to service connection 
for a back disorder.  

In his substantive appeal, received on March 13, 1992, the 
veteran requested a hearing before a travel section of the 
Board.  On March 16, 1992, the veteran appeared and presented 
testimony before a VA hearing officer without his service 
representative being present.  However, a power of attorney 
to The American Legion, executed in September 1985, had not 
been terminated and currently remains in effect.  In any 
event, the reasons why the veteran was accorded a hearing 
before a hearing officer instead of before a traveling member 
of the Board, and why his service representative was not 
present at the March 1992 hearing were not explained in the 
record.  

In view of the unresolved due process questions discussed 
above, the Board remanded the case in September 1994, in 
order to have the RO ascertain whether the veteran desired a 
hearing before the Board, or whether he wished to have 
another RO hearing on the two issues then identified for 
appeal.  

Pursuant to the Board's September 1994 remand, several 
hearings were scheduled before an RO hearing officer during 
the period from June 1995 to March 1998.  The scheduled 
hearings were canceled or postponed for a variety of reasons.  
Subsequently, a hearing was held before an RO hearing officer 
in May 1999.  The veteran was represented at the hearing by a 
service organization representative.  A transcript of the 
hearing is of record.  

The hearing officer issued a decision in November 1999 
determining that new and material evidence had been submitted 
to reopen the claim as to whether the character of the 
veteran's discharge for the period of service from July 19, 
1981 to June 28, 1985, was as a bar to VA benefits.  The 
hearing officer went on to determine that the character of 
the veteran's discharge from the period of service in 
question remained a bar to VA benefits.  Further, the hearing 
officer affirmed earlier RO denials of service connection for 
a back disorder for the period of honorable active service.  

The case was subsequently returned to the Board for 
continuation of appellate review.  The Board concurs with the 
hearing officer's determination as to the matter of new and 
material evidence; accordingly, the Board has styled issue 
number #1 as it appears on the title page of this decision.


REMAND

Although the veteran had earlier perfected his appeal with 
respect to the issues shown on the title page of this 
decision, he submitted another VA Form 9, dated December 14, 
1998.  On that form, he checked a box specifying that he 
wanted a Board of Veterans' Appeals hearing at a local VA 
office before a member of the Board.  Thereafter, in February 
1999, his accredited representative submitted a form 
requesting a local hearing at the New York, New York RO.  
Further, it was stated that the veteran wished to have a 
hearing in Washington D.C. before the Board, if the benefit 
sought on appeal was denied.  

At the close of the personal hearing at the RO held in May 
1999, the RO hearing officer advised the veteran of his right 
to a further hearing at the RO before a traveling member of 
the Board, or a further hearing at the Board in Washington, 
D.C.  The veteran was advised to notify the RO in writing in 
order to clarify his wishes regarding a further hearing by a 
member of the Board.  A statement from the veteran clarifying 
his wishes regarding a further hearing was not forthcoming. 

A review of the record discloses that the veteran has twice 
requested a Board hearing, and that request was reaffirmed by 
his representative.  It should be noted that the veteran is 
not required to request a Board hearing more than once.  
There is no indication from the record that he has 
specifically withdrawn his hearing request for a Board 
hearing.  

Submitted at the May 1999 hearing was a copy of a decisional 
document issued by the Naval Discharge Review Board (NDRB).  
The documents relates that a personal appearance hearing was 
conducted before the NDRB in Washington D.C., on October 20, 
1998.  A transcript of that hearing, if prepared, does not 
accompany the decisional document.

In view of the foregoing, the case is again REMANDED for the 
following actions:

1.  The RO should contact the NDRB and 
ascertain whether a transcript was made 
of the veteran's personal appearance 
hearing on October 20, 1998.  If it is 
determined that such a transcript was 
made, a copy of the transcript should be 
obtained for association with claims 
folder.  If the RO ascertains that a 
transcript was not prepared, that fact 
should be reflected in a report of 
contact, for inclusion in the claims 
folder. 

2.  Thereafter, if a transcript of the 
October 20, 1998 NDRB hearing is 
obtained, the RO should again review the 
veteran's claims.  If the decision on 
either issue remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and provided 
a reasonable time for response.

3.  After all development requested above 
has been completed, the veteran should be 
scheduled for a travel board hearing on 
the next available travel board docket.  
After the travel board hearing is 
completed, the RO should return the case 
to the Board without further review.  The 
RO should not issue another SSOC after 
the completion of the travel board 
hearing.  

No action is required of the appellant until notified.  The 
purpose of this remand is to ensure due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


